Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant’ s Response to Election/Restriction, filed November 08, 2021. As filed, Claims 1, 3, 4, 6, 7, 10-15, 17, 18, 20, 23-28, 30, 32, 35, 37, 39, 40, 42, 44, and 46 are pending.
Priority
This application filed on 09/26/2019 is a national stage entry of PCT/US2018/025068 , International Filing Date: 03/29/2018PCT/US2018/025068 Claims Priority from Provisional Application 62480270, filed 03/31/2017.
	Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 3/31/2021 has been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.  
Election/Restrictions
Applicant’s election with traverse  of Group I, claims 1, 3, 4, 6, 7, 10-15, 17, 18, and 20, drawn to a bioderived 1,3-butylene glycol in the reply filed on Nov. 08, 2021 is acknowledged.  
The traversal is on the basis that there is unity of invention with respect to the claims of Group I and Group II-III.
Applicant’s argue that the prior art by “WO2014/207179 discloses 1,3-BG, but is completely silent and does not contemplate a bioderived l,3-BG. As discussed in Applicant's specification, because there are many different impurities in bioderived
1,3-BG as compared to 1,3-BG derived from a chemical source, the 1,3-BG of WO2014/207179 is non-analogous to Applicant's bioderived 1,3-BG. Accordingly, bioderived 1,3-BG is inventive over WO2014/207179.”
 	In response, it is noted that the WO2014/207179  disclose the compound 1,3-butandiol (or 1,3-butylene glycol) in the racemic and the enantiomerically pure forms, and discloses 1,3-butanediol in a composition with 1,3-propanediol.
With regard to claimed compound, the term "bioderived" is not limiting. The skilled person cannot distinguish 1,3-butylene glycol that is bioderived from 1,3-butylene glycol that has a different origin.
Furthermore, additional prior art cited herein US 2010/0330635, by Bugard  et al.  teach instantly claimed  bioderived 1,3-BG, as such bioderived 1,3-BG which is the technical feature corresponding to all of the claims, is not be a special technical feature that is a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 23-28, 30, 32, 35, 37, 39, and 40, 42, 44, and 46,are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 3, 4, 6, 7, 10-15, 17, 18, and 20, will be examined on the merits herein.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 is objected to because of the following informalities: claim 1 should be amended to commence with article “A” and to recite “A bioderived …”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 7, 10-15, 17, 18, and 20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble in Claims 1 recite “Bioderived 1,3-butylene glycol (1,3-BG), wherein the bioderived 1,3-BG comprises detectable levels of one or more compounds” which renders the scope of said claims indefinite because the phrase is self-contradictory. HAWLEY’S CONDENSED CHEMICAL DICTIONARY (11th Ed., Sax, N. I. and Lewis, R. J. (editors), Van Nostrand Reinhold Co. (NY), 1987, p. 302, defines compound as:
“A substance of atoms or ions of two or more elements in chemical combination. The constituents are united by bonds or valence forces. A compound, a homogeneous entity where the elements have definite proportions by weight and are represented by a chemical formula. . .”

The transitional term comprises or comprising is synonymous with including, containing, and characterized by. The word “comprising” is inclusive or open-ended and does not exclude additional elements or method steps that are not recited in the claim.
Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”).
Thus, a contradiction arises in these claims because a compound requires a definite chemical structure or formula and “comprises” does not exclude unrecited elements. For this reason, one of ordinary skill in the art would find the composite phrase “1,3-BG comprises detectable levels of one or more compounds” unacceptable to the ordinary meaning commonly associated with the word compound.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.Claim 1 is rejected under 35 U.S.C. 102(a)(1)   and 102(a)(2) as being anticipated by US 8445244, by Burgard et al. , Aug, 25, 2011 (cited by Applicants in IDS). 
The ‘244 patent teach engineered biosynthetic pathways to improve carbon flux through the central metabolism intermediate, acetyl-CoA, route to product molecules. Exemplary product molecules include, 1,3-butanediol, isopropanol, 4-hydroxybutyrate, and 1,4-butanediol, realization of maximum product yields based on carbohydrate feedstock is hampered by insufficient reducing equivalents or by loss of reducing equivalents and/or carbon to byproducts 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Products that can be produced by non-naturally occurring organisms and methods described herein include, without limitation, ethanol, butanol, isobutanol, 1,3-butanediol, isopropanol, 4-hydroxybutyrate,  1,3-propanediol, glycerol, and long chain hydrocarbons, alcohols, acids, and esters. (col 8 lines 30-65).
Therefore the prior art teach the claimed bioderived 1,3, butylene glycol or 1,3-butanediol comprises 1,3-propanediol. 
2. Claim 1 is rejected under 35 U.S.C. 102(a)(1)  and 102(a)(2) as being anticipated by WO2014/207179 Dec. 2014 (cited in PTO892 attached herewith).
The ‘179 publication teach the compound 1,3-butandiol or 1,3-butylene glycol in the
in a composition with 1,3-propanediol ( abstract, page 3). Regarding the term "bioderived" pertaining to the ,3-butandiol or 1,3-butylene glycol compound, such terminology is not structural limiting. The prior art teach the same compound, of same chemical formula and in composition with 1,3-propanediol . 
The skilled person cannot distinguish 1,3-butylene glycol which is bioderived from 1,3-butylene glycol which has a different origin.
Therefore the prior art reads on instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6, 7, 10-15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 8445244, by Burgard et al. , Aug, 25, 2011 (“the ‘244 publication”; cited by Applicants in IDS).
The ‘244 patent teach engineered biosynthetic pathways to improve carbon flux through the central metabolism intermediate, acetyl-CoA, route to product molecules. Exemplary product molecules include, 1,3-butanediol, isopropanol, 4-hydroxybutyrate, and 1,4-butanediol, realization of maximum product yields based on carbohydrate feedstock is hampered by insufficient reducing equivalents or by loss of reducing equivalents and/or carbon to byproducts 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.             Products that can be produced by non-naturally occurring organisms and methods described herein include, without limitation 1,3-butanediol , ethanol, butanol, isobutanol, isopropanol, 4-hydroxybutyrate, 1,4-butanediol, methacrylic acid, acrylic acid,1,3-propanediol, glycerol, and long chain hydrocarbons, alcohols, acids, and esters. (col 8 lines 30-65).
Regarding instant claims 6, 10  the ‘244 patent teach 1,3-BDO is commonly 20
used as an organic solvent for food flavoring agents;  as a co-monomer for polyurethane and polyester resins and is widely employed as a hypoglycemic agent. Optically active 1,3-BDO is a useful starting material for the synthesis of biologically active compounds and liquid crystals (col. 1 lines 20-25). A person having ordinary skill in the relevant art would understand that racemic mixtures should be separated into the optical isomers and screened separately.  Thus, the production of a mixture or of one particular optical isomer is itself motivation to produce the opposite optical isomer because all three substrates would need to be screened for their properties.
Regarding the purity of the bioderived 1.3-butanediol, and GS-MS, MS characterization of claims 3, 7, 11-15, 17, 18 the ‘244 patent teach on col 73 that 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See also MPEP § 2112.01.
The instant claims differ from the prior art in that the ‘244 patent does not specifically teach the purity of the 1,3-butanediol and the concentration of byproducts.
However, the prior art discuss on col. 73-74 that that the 1,3-butanediol can be separated from other components in the culture using a variety of methods well known in the art. Such separation methods include, for example, extraction procedures as well as methods that include continuous liquid-liquid extraction, pervaporation, membrane filtration, membrane separation, reverse osmosis, electrodialysis, distillation, crystallization, centrifugation, extractive filtration, ultrafiltration, etc. 
Therefore, the prior art relied upon combined with the knowledge generally available in the art at the time of the invention, teach purification and separation techniques of 1,3 -butanediol  that would have motivated the skilled artisan to further purifify/separate the  bioderived 1,3 -butanediol compound to desired grades of purity.

Per MPEP 716.02 guidance:” Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).” 

And further MPEP 2144.04:” Factors to be considered in determining whether a purified form of an old product is obvious over the prior art include whether the claimed chemical compound or composition has the same utility as closely related materials in the prior art, and whether the prior art suggests the particular form or structure of the claimed material or suitable methods of obtaining that form or structure. In re Cofer, 354 F.2d 664, 148 USPQ 268 (CCPA 1966) (Claims to the free-flowing crystalline form of a compound were held unobvious over references disclosing the viscous liquid form of the same compound because the prior art of record did not suggest the claimed compound in crystalline form or how to obtain such crystals.). However, in the case of product-by-process claims, if a first prior art process is improved to enhance the purity of the product produced by the process, and if the purified product has no structural or functional difference from the products produced by other prior art processes, then the improvement in the first process that improves the purity of the product does not give rise to patentability. See Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016)”

In the instant case, the prior art by ‘244 patent specifically teach that the bioderived 1,3-butanediol  can be further purified by various techniques  to give a high purity product suitable for industrial applications. 
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  
Therefore, the claimed invention as a whole is prima facie obvious over the teachings of the prior art.
Conclusion
Claim 1, 3, 4, 6, 7, 10-15, 17, 18, and 20 are rejected. Claims 23-28, 30, 32, 35, 37, 39, and 40, 42, 44, and 46 are withdrawn from further consideration.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622